DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/060/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stich (US 5,810,239), in view of McKelvy (US 6,071,035).

Regarding claim 1, Stich discloses a striking tool (Fig. 1, item 1) comprising:
A nose part (Fig. 2, item 3) having an ejecting path (Fig. 6a-6c) fasteners are supplied and from which the fasteners are sequentially ejected (Col. 3, lines 17-45), the striking tool comprising: 
an attachment member (Fig. 2, item 6) that can be attached to and detached from a tip end of the nose part (Col. 3, lines 45-50), 
wherein one of the nose part and the attachment member includes an engaging protrusion (Fig. 2, item 8), and the other of the nose part and the attachment member includes a guide groove (Fig. 2, item 14), the guide groove including a receiving portion (Fig. 2, side walls of guide groove is receiving portion) and a holding portion (Fig. 2, bottom wall of guide groove is receiving portion),
wherein the attachment member is attached to and detached from the nose part by an operation of the attachment member (Fig. 2, lever 18 is rotated to attach attachment member) in a direction different from an ejecting direction of the fastener (Col. 4, lines 40-60), and
wherein the attachment member is attached to the nose part in which (i) the guide groove receives the engaging protrusion (Col. 4, lines 40-60), and (ii) the engaging protrusion is guided through the guide groove (Col. 4, lines 40-60) by the operation of the attachment member in the direction different from the ejecting direction of the fasteners (Col. 4, lines 40-60, lever 18 is rotated to guide engaging portion from receiving portion of guide groove to holding portion of guide groove, securing the engaging portion in the guide groove).

Stich is silent about the guide groove including a receiving portion groove and a holding portion groove, the holding portion groove extending in a direction different from an ejecting direction of the fasteners, wherein the attachment member is attached to a detached from the nose part by an operation of the attachment member in the direct different from the ejecting direction of the fasteners, wherein the attachment member is attached to the nose part in which (i) the receiving portion groove of the guide groove receives the engaging protrusion, and (ii) the engaging protrusion is guided from the receiving portion groove of the guide groove to the holding portion groove of the guide groove and the engaging protrusion is moved along the holding portion groove in the direction different from the ejecting direction of the fasteners by the operation of the attachment member in the direction different from the ejecting direction of the fasteners.
However, McKelvy teaches a tool (McKelvy, Fig. 1, item T) comprising a guide groove (McKelvy, Fig. 7, item 52) on an attachment member (McKelvy, Fig. 2, item 16, 20, 18) and an engaging protrusion (McKelvy, Fig. 1, item 14) on a nose part (McKelvy, Fig. 1, item 12A), the guide groove including a receiving portion (McKelvy, Fig. 7, item 52b) groove and a holding portion groove (McKelvy, Fig. 7, item 52c), the holding portion groove extending in a direction different from an ejecting direction (McKelvy, Fig. 1, ejecting direction extends longitudinally along nose part 12, Fig. 5, item A) (McKelvy, Col. 5, lines 39-65), wherein the attachment member is attached to and detached from the nose part by an operation of the attachment member in the direct different from the ejecting direction (McKelvy, Col. 5, line 39-Col. 6, line 14), wherein the attachment member is attached to the nose part in which (i) the receiving portion groove of the guide groove receives the engaging protrusion (McKelvy, Col. 5, line 39-Col. 6, line 14), and (ii) the engaging protrusion is guided from the receiving portion groove of the guide groove to the holding portion groove of the guide groove (McKelvy, Col. 5, line 39-Col. 6, line 14) and the engaging protrusion is moved along the holding portion groove in the direction different from the ejecting direction (McKelvy, Col. 5, line 39-Col. 6, line 14) by the operation of the attachment member in the direction different from the ejecting direction (McKelvy, Col. 5, line 39-Col. 6, line 14).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stich and McKelvy to modify the guide groove of Stich to incorporate the receiving portion groove and holding portion groove configuration of McKelvy.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a secure and strong connection between an attachment and a tool and to allow for interchangeable attachments to the tool without damaging the tool (McKelvy, Col. 1, lines 53-65).

Regarding claim 2, Stich discloses the striking tool wherein the operation of the attachment member in the direction different from the ejecting direction of the fastener is rotating operation (Fig. 2, item 18) (Col. 4, lines 40-60, lever 18 is rotated to engage and disengage the attachment member 6) in a circumferential direction of the ejecting path.
Stich is silent about the rotating operation being in a circumferential direction of the ejecting path.
However, as combined above, McKelvy teaches attaching an attachment member (McKelvy, Fig. 2, item 16, 20, 18) to a nose part (McKelvy, Fig. 1, item 12A) by a rotating operation (McKelvy, Col. 5, line 39-Col. 6, line 14) in a circumferential direction of the ejecting path (McKelvy, Col. 5, line 39-Col. 6, line 14).

Regarding claim 3, Stich discloses the striking tool wherein the nose part has a contact member (Fig. 2, item 10) that can be pressed against a member to be struck during striking (Col. 3, lines 31-45), and the attachment member is attached to a tip end of the contact member (Fig. 3) (Col. 4, lines 17-40).

Regarding claim 4, Stich discloses the striking tool wherein the attachment member has an insertion portion (Fig. 2, attachment member has an insertion portion 12) into which a cylindrical tip end (Fig. 2, item 10) of the contact member is inserted.

Regarding claim 5, Stich is silent about the striking tool wherein the guide groove further includes an operation resisting portion that, when an operation of fixing or releasing the attachment member to or from the nose part is performed, becomes a resistance against the engaging protrusion (i) during an attachment of the attachment member to the nose part by the operation of the attachment member in the direction different from the ejecting direction of the fasteners to guide the engaging protrusion from the receiving portion groove of the guide groove to the holding portion groove of the guide groove, and (ii) during a detachment of the attachment member from the nose part by the operation of the attachment member in the direction different from the ejecting direction of the fasteners to guide the engaging protrusion from the holding portion groove of the guide groove to the receiving portion groove of the guide groove.
However, McKelvy teaches a tool wherein the guide groove further includes an operation resisting portion (McKelvy, Fig. 2, item 22) that, when an operation of fixing or releasing the attachment member to or from the nose part is performed (McKelvy, Col. 6, lines 40-65), becomes a resistance against the engaging protrusion (McKelvy, Col. 6, lines 40-65) (i) during an attachment of the attachment member to the nose part by the operation of the attachment member in the direction different from the ejecting direction of the fasteners (McKelvy, Col. 6, lines 40-65) to guide the engaging protrusion from the receiving portion groove of the guide groove to the holding portion groove of the guide groove (McKelvy, Col. 6, lines 40-65), and (ii) during a detachment of the attachment member from the nose part by the operation of the attachment member in the direction different from the ejecting direction of the fasteners (McKelvy, Col. 6, lines 40-65) to guide the engaging protrusion from the holding portion groove of the guide groove to the receiving portion groove of the guide groove (McKelvy, Col. 6, lines 40-65).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stich and McKelvy to modify the guide groove of Stich to incorporate the operation resisting portion of McKelvy.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a secure and strong connection between an attachment and a tool and to allow for interchangeable attachments to the tool without damaging the tool (McKelvy, Col. 1, lines 53-65).

Regarding claim 6, the modified Stich teaches the striking tool wherein (i) during the attachment of the attachment member to the nose part in which the engaging protrusion is guided from the receiving portion groove of the guide groove to the holding portion groove of the guide groove (McKelvy, Col. 6, lines 40-65), and (ii) during the detachment of the attachment member from the nose part in which the engaging protrusion is guided from the holding portion groove of the guide groove to the receiving portion groove of the guide groove (McKelvy, Col. 6, lines 40-65), the engaging protrusion rides over the operation resisting portion to generate a sense of a click (McKelvy, Col. 6, lines 40-65, a sense of a click is generated when pin 14 moves through guide groove 52 and arrives at either end of the guide groove 52b, 52a).

Regarding claim 7, Stich discloses the striking tool wherein the attachment member includes the guide groove, and the operation resisting portion is integrally formed as a part of the attachment member (Fig. 2, operation resisting portion 14, 15 is integrally formed to attachment member 6) formed of an elastic member.

Regarding claim 8, Stich the striking tool wherein a side part (Fig. 4, item 14) of the attachment member is formed with an opened check window (Fig. 4, item 14) through which attachment of the attachment member and the nose part is visually recognized (Fig. 4, nose part is visible through open check window 14).

Regarding claim 9, Stich discloses the striking tool according to Claim 1, wherein the attachment member has a guide path (Fig. 6a-6c, attachment member 6 has a guide path) continuing to the ejecting path, and an inner diameter (Fig. 6a-6c, inner diameter of guide path is larger towards the nose 3) of the guide path is formed to progressively increase toward a direction of a tip end.

Regarding claim 10, Stich discloses the striking tool further comprising: a trigger (Col. 3, lines 30-45) that is provided operably so as to strike the fasteners; and the nose part including: a contact arm (Fig. 2, item 10) that is slid to enable an operation of the trigger in a state in which the nose part is pressed against a member to be struck (Col. 3, lines 23-45), and a contact nose (Fig. 2, item 12) that can be attached to and detached from the contact arm (Col. 3, line 45-67), wherein the attachment member (Fig. 2, items 13, 20, 25) can be attached to and detached from a tip end of the contact nose (Col. 4, lines 1-40), and an operation (Col. 4, lines 1-40) of attaching or detaching the attachment member to or from the contact nose and an operation (Col. 4, lines 1-40) of attaching or detaching the contact nose to or from the contact arm are different from each other.

Regarding claim 11, Stich discloses the striking tool wherein the contact nose is press-fitted in parallel to the ejecting direction of the fastener (Col. 3, line 50-Col. 4, line 60), so that the contact nose can be attached to and detached from the contact arm (Col. 3, line 50-Col. 4, line 60).

Regarding claim 12, Stich discloses the striking tool further comprising an attachment holding part (Fig. 2, items 13, 20, 25) configured to hold the attachment member (Fig. 2, item 12) detached from the nose part (Col. 4, lines 1-60), wherein the attachment member (Fig. 2, item 12) can be attached to and detached from the attachment holding part by the same operations (Col. 3, line 50-Col. 4, line 60), attachment holding part 13, 20, 25 is attached to the attachment member by vertically sliding) as operations of attaching and detaching the attachment member to and from the nose part (Col. 3, line 50-Col. 4, line 60, attachment member 12 is attached to nose part 3 by vertically sliding).

Regarding claim 13, Stich discloses the striking tool wherein an extension member (Fig. 2, item 18) formed as a separate member (Fig. 2, extension member 18 is a separate member from attachment member) from the attachment member is attached to a tip end side (Fig. 2) of the attachment member.

	Regarding claim 14, Stich discloses the striking tool wherein the guide groove formed on an inner periphery of the other of the nose part (Fig. 2, guide groove 14 extends to inner periphery of nose part 3) and the attachment member that includes the guide groove (Fig. 2, receiving portion extends to top and side walls of guide groove 14, holding portion is bottom of guide groove 14).
	Stich is silent about the guide groove has an L-shape; the receiving portion groove extends in an axial direction on the inner periphery of the other of the nose part and the attachment member and the receiving portion groove forms a portion of the L-shape of the guide groove; and the holding portion groove extends in a circumferential direction on the inner periphery of the other of the nose part and the attachment member and the holding portion groove forms another portion of the L-shape of the guide groove different from the portion formed by the receiving portion groove.
	However, as combined above, McKelvy teaches a tool comprising a guide groove having an L-shape (McKelvy, Fig. 7, receiving portion groove 52b and holding portion groove 52c form an L-shape); the receiving portion groove extends in an axial direction (McKelvy, Col. 5, line 39-Col. 6, line 14) on the inner periphery of the other of the nose part and the attachment member (McKelvy, Col. 5, line 39-Col. 6, line 14) and the receiving portion groove forms a portion of the L-shape (McKelvy, Fig. 7, receiving portion groove 52b forms a portion of L-shape 52) of the guide groove; and the holding portion groove extends in a circumferential direction (McKelvy, Col. 5, line 39-Col. 6, line 14) on the inner periphery of the other of the nose part (McKelvy, Col. 5, line 39-Col. 6, line 14) and the attachment member and the holding portion groove forms another portion (McKelvy, Fig. 7, holding portion groove 52c forms another portion of L-shape 52) of the L-shape of the guide groove different from the portion formed by the receiving portion groove (McKelvy, Fig. 7).

Regarding claim 17, the modified Stich teaches the striking tool wherein in a state in which the engaging protrusion is engaged with the holding portion of the guide groove, the operation of the attachment member in the direction different from the ejecting direction of the fasteners is stopped such that attachment of the attachment member to the nose part is completed (Stich, Col. 3, line 50-Col. 4, line 60) (Stich, Fig. 2, holding portion of guide groove 14 stops further attachment of attachment member 6), and in said state the engaging protrusion is spaced from the receiving portion groove in a circumferential direction along an inner periphery of the other of the nose part and the attachment member (McKelvy, Col. 5, line 39-Col. 6, line 14).

Regarding claim 18, Stich discloses the striking tool wherein the attachment member includes the guide groove (Fig. 2, item 14) and the nose part includes the engaging protrusion (Fig. 2, item 8).

Regarding claim 20, Stich is silent about the receiving portion groove extends in an axial direction on the inner periphery of the other of the nose part and the attachment member, and the holding portion groove extends in a circumferential direction on the inner periphery of the other of the nose part and the attachment member.
However, as combined above, McKelvy teaches a tool comprising the receiving portion groove extends in an axial direction (McKelvy, Col. 5, line 39-Col. 6, line 14) on the inner periphery of the other of the nose part and the attachment member (McKelvy, Col. 5, line 39-Col. 6, line 14) and the holding portion groove extends in a circumferential direction (McKelvy, Col. 5, line 39-Col. 6, line 14) on the inner periphery of the other of the nose part and the attachment member (McKelvy, Col. 5, line 39-Col. 6, line 14).

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stich in view of McKelvy.

Regarding claim 15, the modified Stich teaches the striking tool wherein the other of the nose part and the attachment member that includes the guide groove having an L-shape (McKelvy, Fig. 7, receiving portion groove 52b and holding portion groove 52c form an L-shape) and including a receiving portion groove (McKelvy, Fig. 7, item 52b) and a holding portion groove (McKelvy, Fig. 7, item 52c), and the one of the nose part and the attachment member that includes the engaging protrusion includes a corresponding engaging protrusion (Stich, Fig. 2, item 8) for a guide groove.
Stich in view of McKelvy does not expressly disclose the striking tool comprising plurality a corresponding engaging protrusion for each guide groove in the plurality of guide grooves.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple engaging protrusions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16, Stich in view of McKelvy does not expressly disclose the striking tool wherein each guide groove in the plurality of guide grooves is arranged at equal intervals in a circumferential direction of the other of the nose part and the attachment member that includes the guide groove.
However, at the effective filing date of the invention it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the guide grooves at equal intervals along the circumference of the attachment member because Applicant has not disclosed that spacing the guide grooves at equal intervals provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the guide groove orientation of Stich in view of McKelvy because the guide grooves of Stich in view of McKelvy allow for secure attachment of the attachment member to the nose part.  Therefore it would have been an obvious matter of design choice to modify Stich in view of McKelvy to obtain the invention as specified in claim 16.

Regarding claim 19, Stich discloses the striking tool wherein the attachment member includes the guide groove (Fig. 2, item 14) and the nose part includes the engaging protrusion (Fig. 2, item 8).
However, Stich in view of McKelvy does not expressly disclose the attachment member includes the engaging protrusion and the nose part includes the guide groove.
At the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the guide groove on the nose part and the engaging protrusion on the attachment member because Applicant has not disclosed that the guide groove on the nose part and the engaging protrusion on the attachment member provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the guide groove on the attachment member and the engaging protrusion on the nose part, as taught by Stich in view of McKelvy, because the attachment member of Stich in view of McKelvy is securely attached to the nose part, allowing for firing of large fasteners.  Therefore it would have been an obvious matter of design choice to modify Stich in view of McKelvy to obtain the invention as specified in claim 19.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 10/06/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 14-16 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 14-16 has been withdrawn. 

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731